IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,869


EX PARTE WILLIS ROBINSON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM DALLAS COUNTY



Per Curiam.
O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this Court
pursuant to Article 11.07, V.A.C.C.P. Applicant was convicted of the felony offense of
aggravated robbery, and punishment was assessed at twenty-five years imprisonment. 
Applicant's conviction was affirmed on appeal. Robinson v. State, No. 05-01-00255-CR(Tex.
App. -- Dallas, delivered June 27, 2002, no pet.).
	Applicant contends that he was denied an opportunity to file a petition for discretionary
review because his appellate attorney did not timely notify him that his conviction had been
affirmed or that he could seek discretionary review, pro se.  The trial court, based upon an
affidavit from appellate counsel, recommended that relief be granted.  The record supports that
recommendation.
	Habeas corpus relief is granted and Applicant is granted leave to file an out-of-time
petition for discretionary review from his conviction in cause number W00-47191-M from
the 194th Judicial District Court of Dallas County.  Applicant is ordered returned to the point
at which he can file a meaningful petition for discretionary review.  For purposes of the Texas
Rules of Appellate Procedure, all time limits shall be calculated as if the Court of Appeals'
decision had been rendered on the day the mandate of this Court issues.  We hold that should
Applicant desire to seek discretionary review, he must take affirmative steps to see that his
petition is filed in the Court of Appeals within thirty days of the date the mandate of this Court
has issued.
 
DELIVERED: January 28, 2004
DO NOT PUBLISH